Case 7:19-mj-01791 Document 1 Filed on 08/01/19 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

United Sta

tes
Southern Diet oF nas Court

AUG ~ 1 2019

. David w, Bradley, Claris

United States of America )
. )
Mariano Benjamin GUTIERREZ-Munoz ) Case No. Ah- / g- / 7F/ -A4

YOB: 1975 )
Mx CTZ
)

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of July 31, 2019

in the county of

 

Southern District of

Texas

Code Section
21 USC 841

Hidalgo in the

 

, the defendant(s) violated:

Offense Description

Knowingly and intentionally possess with intent to distribute a controlled

substance, that is approximately 31.00 kilograms of methamphetamine, a
schedule II controlled substance under the Controlled Substances Act

This criminal complaint is based on these facts:

See Attachment A

@ Continued on the attached sheet.
wD 24 HEA PAWCBR Peet
on offal fZ0t4

Sworn to before me and signed in my presence.

Date: [vo Gus) /, ZO/F
BSS

McAllen, Texas

a bien

City and state:

    

 

ra S signature

Ashley Brazelton, DEA Special Agent

 

Printed name and title

[Pf Omen

 

Judge's signature

Peter E. Ormsby, U.S. Magistrate ie

 

Printed name and title
Case 7:19-mj-01791 Document 1 Filed on 08/01/19 in TXSD Page 2 of 3
. ATTACHMENT A

On July 31, 2019, at approximately 5:35 pm, Texas DPS Trooper G. Castillo conducted a
traffic stop on a blue Ford F150 bearing Texas license plate LVB-1364 for Speeding Over Limit
in Mercedes, Texas. After a brief questioning, Trooper Castillo suspected the driver and passenger
were illegally present in the United States because they failed to provide a state or federal
identification card. Trooper Castillo then requested the assistance of Border Patrol Agents. On the
same date, at approximately 6:05 pm, Border Patrol Agents (BPAs) arrived on scene to conduct
an immigration inspection. After a brief questioning, the driver, identified as Mariano
GUTIERREZ-Mufioz and front passenger, Ediberto PINON-Canales, both admitted to being
Mexican Nationals with no immigration documents to remain legally in the United States. Both
subjects were placed under arrest for being illegally in the United States.

On the same date, at approximately 6:18 p.m., BPAs advised and read GUTIERREZ his
Miranda Rights in the Spanish language. GUTIERREZ stated he understood his rights and signed
accordingly. GUTIERREZ waived his rights and was willing to answer questions without a lawyer
present. On the same date, at approximately 6:20 pm, GUTIERREZ gave verbal and written
consent to search his residence of 517 Brooks Avenue, Mercedes, Texas 78570 as witnessed by
the BPAs. GUTIERREZ provided the key to his house which was on the ring of his truck keys.

On the same date, at approximately 6:30 p.m., USBP agents advised and read PINON his
rights in the Spanish language. PINON stated he understood his rights but was unwilling to
sign. PINON was unwilling to answer questions without a lawyer present.

On the same date, at approximately 6:55 p.m., GUTIERREZ and PINON were transported
by DPS Troopers to 517 Brooks Avenue, Mercedes, Texas 78570 for the search of GUTIERREZ’
residence. At approximately 7:15 p.m., agents conducted a search of GUTIERREZ’ residence
utilizing the house key provided by GUTIERREZ. No other persons or contraband were found in
the residence. Pharr Police Department Officer Daniel Calvillo and his narcotics K-9 Partner
“Chachi” conducted a search of the residence with negative results. Agents observed a white Ford
Explorer bearing paper tags parked under the carport in the property. At approximately 7:36, USBP
agents approached GUTIERREZ in regards to the owner of the Ford Explorer. GUTIERREZ first
advised the car belonged to a friend of his. The registration revealed the registered owner was his
wife Ireri Yadid LOREDO. GUTIERREZ then admitted the vehicle belonged to his wife. When
asked what was inside the vehicle, GUTIERREZ stated there were two speaker boxes he purchased
a week ago. GUTIERREZ then gave USBP agents verbal consent to search the white Ford
Explorer and stated the keys to the vehicle were in the center console of his blue Ford F150. At
approximately 7:38 p.m., Pharr PD K-9 “Chachi” gave a positive indication to presence of narcotic
odor emitting from the rear trunk area of the white Ford Explorer in the driveway. In addition,
GUTIERREZ gave written consent to agents to search the white Ford Explorer.

Agents subsequently opened the rear hatch of the white Ford Explorer and observed two
speaker boxes and a black cloth brief case with miscellaneous documents. -The speakers were
removed from the Ford Explorer and placed on the ground. Officer Calvillo then performed a
separate open air sniff of speaker boxes with his K-9 “Chachi”. The K-9 “Chachi” once again
alerted to the presence of narcotic odor emitting from the speaker boxes. A follow up search of
the Ford Explorer was negative for any further detected items.
 

 

Case 7:19-mj-01791 Document 1 Filed on 08/01/19 in TXSD_ Page 3 of 3
ATTACHMENT A

Subsequent to the seizure of the speaker boxes, agents extracted approximately 31
kilograms of crystal methamphetamine from the two speaker boxes. In addition, agents took
custody of a black cloth brief case in which they discovered a stack of an undetermined amount of
U.S. currency in what appeared to be $100 bills wrapped in plastic and rubbef bands.

At approximately 8:46 p.m., GUTIERREZ was re-read his Miranda Rights in his preferred
language of Spanish. GUTIEREZ acknowledged his Miranda Rights both verbally and in writing
and agreed to speak with agents without a lawyer present. During a post-arrest interview with
GUTIERREZ, he stated that he had the speaker boxes for approximately eight (8) days and that a
subject only known as “Primo” dropped them off at his (GUTIERREZ) residence for temporary
safekeeping. GUTIERREZ admitted to knowing that something “bad” was inside the speakers, but
still kept them and also accepted $500 cash from “Primo” as his payment of storing them. When
agents asked GUTIERREZ to clarify what he meant by “bad” GUTIERREZ stated drugs.
GUTIERREZ stated that he had done this once before, the storing of the speaker boxes, before
approximately two months ago and was paid the same amount of $500 U.S. cash by “Primo”. At
approximately 9:02 p.m. agents concluded the interview.
